19 F.3d 1432
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sheila GRASSMYER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-2027.
United States Court of Appeals, Sixth Circuit.
March 28, 1994.

E.D.Mich., No. 93-70507, Duggan, J.
E.D.Mich.
AFFIRMED.
BEFORE:  KEITH and MARTIN, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Sheila Grassmyer appeals a district court order affirming the Secretary's denial of her application for social security disability insurance benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Grassmyer filed her application for social security disability insurance benefits with the Secretary alleging that she suffered from back pain.  Following a hearing, an administrative law judge (ALJ) determined that Grassmyer was not disabled because she had the residual functional capacity to perform a significant number of jobs in the economy.  The Appeals Council affirmed the ALJ's determination.  Grassmyer then filed a complaint seeking a review of the Secretary's decision.  The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.  Grassmyer filed a timely appeal.


3
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  The ALJ properly considered Grassmyer's daily activities in evaluating her ability to engage in substantial gainful employment.   See Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir.1993);   Blacha v. Secretary of Health and Human Servs., 927 F.2d 228, 231 (6th Cir.1990) (per curiam).  Grassmyer's 1992 MRI, which indicated recurring disc disease, did not establish that she was disabled from performing substantial gainful activity for a twelve month period of time as required by 20 C.F.R. Sec. 404.1505.  Finally, Grassmyer does not satisfy the requirements of listing 1.05C of 20 C.F.R. Part 404, Subpart P, App. 1.


4
Accordingly, we affirm the district court's order.  Rule 9(b)(3), Rules of the Sixth Circuit.